DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 09/12/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claims 1-5 recite several variables, for example, claim 1 - ΔX0, ΔZ0, claim 2 - Dw0, and claim 5 – ΔXG. The variable should be rewritten in the subscript form consistent with the variables used in the formula 4 of claim 2. For example, ΔX0 -> ΔX0 equates to the corresponding formula 4 variable.
Furthermore the specification is objected to for similar reasons. For example, 0039, ΔZ0 and Dw0 corresponding to formula 1 in paragraph 0042 and formula 2 in paragraph 0044. The entirety of the specification should be checked and each variable be changed to subscript form for consistency with the formulas in the specification.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 are objected to and would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is objected to because the closest prior art, Nakayama et al. [US Patent 9,091,521 B2 (as submitted in IDS 09/12/2019)], fails to anticipate or render obvious calculating an amount AZO of relative displacement in the Z-axis direction of the measuring device and the measurable object that is required for the measuring arm to be leveled after the distal end of the stylus contacts the measurable surface; calculating a displacement amount AXO in the X-axis direction generated in the distal end of the stylus when the measuring device and the measurable object are relatively displaced by AZO in the Z-axis direction; and leveling the measuring arm by relatively displacing the measuring device and the measurable object only by AZO in the Z-axis direction by the relative displacement mechanism, and relatively displacing the measuring device and the measurable object only by AX0 in the X- axis direction by the relative displacement mechanism at the same time, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 5 is objected to because the closest prior art, Nakayama et al. [US Patent 9,091,521 B2 (as submitted in IDS 09/12/2019)], fails to anticipate or render obvious relatively displacing, by the relative displacement mechanism, the measuring device and the measurable object in the Z-axis direction such that the measuring device and the measurable surface approach each other; detecting when the distal end of the stylus is in contact with the measurable surface; continuing for a predetermined time the relative displacement of the measuring device and the measurable surface in the Z-axis direction after the distal end of the stylus contacts the measurable surface; calculating a displacement amount AXG in the X-axis direction generated in the distal end of the stylus during the predetermined time; and relatively displacing only by AXG the measuring device and the measurable object in the X-axis direction by the relative displacement mechanism while relatively displacing the measuring device and the measurable object in the Z-axis direction by the relative displacement mechanism., in combination with all other limitations in the claim(s) as defined by applicant.

While the reference Patent Number 9,091,521 B2 discloses aspects of a measuring device, relative displacement mechanism, a measuring arm, stylus and movement detector (C2L26-35), the contents do not describe the calculation operation in the manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
COUDERT et al. (US Patent Application Publication 2019/0145878 A1) discloses a method for surface evaluation by measuring surface profiles, calculating a residual depth profile and determining failure points using the depth profiles (figure 2, ABS);
NODA et al. (US Patent Application Publication 2015/0143708 A1) discloses a form measuring apparatus including a probe having a stylus head displacing along a measurement path for scanning a surface (0010);
Funabashi et al. (US Patent Application Publication 2010/0011601 A1) discloses a shape measuring device for scan-measuring inner and outer surface of an object using an arm and stylus arranged at a distal end of the arm (0009).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY GO/Primary Examiner, Art Unit 2862